Citation Nr: 0936649	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.

2. Entitlement to service connection for a vision disorder 
secondary to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a vision 
disorder, claimed as secondary to diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities; the evidence 
does not show episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

2.  Service connection is currently in effect for diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, left upper extremity, rated as 10 percent 
disabling; peripheral neuropathy, right upper extremity, 
rated as 10 percent disabling; peripheral neuropathy, right 
lower extremity, rated as 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 10 percent 
disabling; right ankle degenerative joint disease, rated as 
10 percent disabling; left ankle degenerative joint disease, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; impotence, rated as 0 percent disabling; sinusitis 
and allergic rhinitis, rated as 0 percent disabling; and 
bilateral hearing loss, rated as 0 percent disabling.  The 
combined evaluation for the Veteran's service-connected 
disabilities is 70 percent.

3.  The Veteran's service-connected disabilities reasonably 
preclude him from securing and maintaining gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for service-connected diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an April 2006 letter, VA notified the Veteran of the 
information and evidence required to substantiate his claims 
for increased rating for diabetes mellitus and entitlement to 
a TDIU.  This notice letter informed the Veteran what 
evidence he was to provide and what evidence VA would attempt 
to obtain on his behalf.  The timing of the VCAA notice 
satisfied the timing requirements outlined in Pelegrini, as 
the notice was provided prior to the initial unfavorable 
rating decision.  The April 2006 letter also provided notice 
of the five elements of a service connection claim, as 
required by Dingess.  

VA also satisfied the duty to assist with respect to the 
Veteran's claims.  The relevant records identified by the 
Veteran were obtained and associated with the claims folder.  
The Veteran has also been afforded VA examinations for the 
evaluation of his disabilities.   

The Board finds that the duties to notify and assist have 
been satisfied with respect to these claims.  Given the 
favorable disposition of these claims, any failure to notify 
and/ or develop the claims under the VCAA cannot be 
considered prejudicial to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392- 94 (1993).  








II.  Analysis of Claims

Pertinent Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1 (2008).

Diabetes mellitus is evaluated according to Diagnostic Code 
7913.  A 20 percent disability rating is appropriate for 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for diabetes requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

A 20 percent rating is currently in effect for diabetes 
mellitus, pursuant to  Diagnostic Code 7913.  The Veteran 
asserts that a 40 percent rating is warranted because he 
requires regulation of activities as well as insulin and a 
restricted diet. 

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive, and provide 
reasons for rejecting any material evidence favorable to the 
claimant).

After a review of the evidence of record during the entire 
appeal period, the Board finds that the disability picture 
attributable to the veteran's diabetes mellitus more nearly 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 7913.  

The Veteran had a VA examination in June 2006.  The 
examination report noted a history of diabetes mellitus with 
onset in 2004.  The Veteran's treatment included oral 
medication.  It was noted that there were not any episodes of 
hypoglycemic reactions or ketoacidosis.  It was noted that 
the Veteran was on a special restricted diet.  The Veteran 
was not restricted in the ability to perform strenuous 
activities.  

The Veteran submitted opinions from a diabetic nurse 
practitioner, D.P., dated in October 2008 and Dr. J.I., dated 
in July 2009.  These opinions reflect that the Veteran's 
medications include Insulin Glargine, Metformin and Novolog.  
It was also noted  that the Veteran is limited from exercise 
due to diabetes mellitus and is on a diabetic meal plan of 
eating five to six times a day.  These opinions indicated 
that the Veteran has attempted physical therapy and has been 
unable to continue due to limited mobility which prevented 
him from obtaining any benefit.  

The evidence demonstrates that the Veteran requires insulin, 
restricted diet and regulation of activities due to service-
connected diabetes mellitus.   The Board concludes that the 
criteria for a 40 percent under Diagnostic Code 7913 have 
been reasonably met.   The criteria for a rating of 60 
percent have not been met at any point during the appeal 
period, however, as the evidence does not show episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider or complications that would not be 
compensable if separately evaluated.  Accordingly, the Board 
concludes that a 40 percent rating, but no higher, is 
warranted for diabetes mellitus.  

B. TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In this case, the Veteran's service-connected disabilities 
include diabetes mellitus, rated as 20 percent disabling, 
peripheral neuropathy, left upper extremity, rated as 10 
percent disabling, peripheral neuropathy right upper 
extremity, rated as 10 percent disabling, peripheral 
neuropathy right lower extremity, rated as 10 percent 
disabling, peripheral neuropathy, left lower extremity, rated 
as 10 percent disabling, right ankle degenerative joint 
disease, rated as 10 percent disabling, left ankle 
degenerative joint disease, rated as 10 percent disabling, 
tinnitus rated as 10 percent disabling, impotence, rated as 0 
percent disabling, sinusitis rated as 0 percent disabling and 
bilateral hearing loss rated as 0 percent disabling.  The 
combined rating for the Veteran's service-connected 
disabilities is 70 percent.

The Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether the Veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record indicates that the Veteran was last 
employed in October 2005.  A VA Form 21-4192 reflects that 
the Veteran worked as a service operator from April 2005 to 
October 2005 and quit for medical reasons. 

A Social Security Administration (SSA) Disability 
Determination dated in January 2006 indicates that SSA 
Records from the Social Security Administration reflect that 
SSA determined that the Veteran was disabled as of October 
2005 due to peripheral neuropathy and a back disability. 

A report of a June 2006 VA diabetes examination noted that 
the Veteran retired in October 2005 for medical reasons.

In an October 2006 statement, a VA vocational rehabilitation 
counselor indicated that the Veteran is seriously limited in 
his ability to return to gainful employment.  She noted that 
the Veteran's impairments include Parkinson's Disease, 
diabetes mellitus, COPD, cervical spondylosis with 
myelopathy, polyneuropathy, hypertension, GERD, chronic 
depression, ophthalmoplegia Type I, chronic sinusitis and 
visual impairment in both eyes.

At the travel board hearing, the Veteran testified that he 
last worked in October 2005.  He stated that he had to quit 
his last job because of numbness in his legs which prevented 
him from driving a truck.  He stated that he does not believe 
that he can maintain gainful employment because he is not 
able to sit for long periods of time.

After a review of the evidence, the Board finds that the 
Veteran's service-connected disabilities more likely than 
not, particularly with resolution of reasonable doubt, 
preclude him from securing gainful employment.  The Veteran 
meets the schedular criteria for TDIU.  The VA medical 
records, testimony, employment reports and SSA records show 
that the Veteran last worked in 2005.   The January 2006 SSA 
determination found that the Veteran is considered disabled 
at least in part to peripheral neuropathy, which is a 
service-connected disability.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board concludes 
that he is unable to obtain and retain substantially gainful 
employment due to his service-connected disabilities.  
Accordingly, entitlement to TDIU is warranted.   


ORDER

A 40 percent rating is granted for diabetes mellitus, subject 
to regulations governing payment of monetary awards.

TDIU is granted, subject to regulations governing payment of 
monetary awards.






REMAND

The Veteran claims entitlement to service connection for 
vision problems secondary to diabetes mellitus.  Medical 
records reflect a current diagnosis of visual impairment of 
both eyes.

The Veteran had a VA examination of the eyes in September 
2006.  The VA examiner determined that the Veteran had no 
evidence of cataracts associated with diabetes and no 
evidence of peripheral diabetic retinopathy.

A May 2008 record from Blanchfield Army Community Hospital, 
noted the Veteran's problems included "diabetic 
ophthalmoplegia type I."  

Medical records from Blanchfield Army Community Hospital 
dated in 2007, noted a history of diabetic retinopathy.  
Another February 2008 record from Blanchfield Army Community 
Hospital indicated that an examination within the past year 
found no retinopathy.

Given the findings that have been noted since the Veteran's 
September 2006 VA examination, the Board finds that another 
VA examination is necessary to determine whether the 
Veteran's has vision problems secondary to diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination by an ophthalmologist.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted. 

2.  Following a thorough examination, the 
examiner should diagnose any eye 
disability.  The examiner should provide 
an opinion as to whether any currently 
diagnosed eye disability is at least as 
likely as not (50 percent or greater 
likelihood) proximately due to, or the 
result of, diabetes mellitus.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.

3.  If the examiner determines that a 
current eye disability is not proximately 
due to diabetes mellitus, the examiner 
should state whether such eye disability 
is aggravated by diabetes mellitus.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.   

4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


